Citation Nr: 1732985	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-29 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a service connected right shoulder disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1968 to October 1970.  The Veteran's service included a tour of duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This case was previously before the Board in April 2015 and the Board denied service connection for a cervical spine disability and a back disability and also found that there was new and material evidence to reopen the Veteran's claim for a psychiatric disorder.  Moreover, the issues of an acquired psychiatric disorder to include PTSD, a skin rash, and an increased rating for a right shoulder disability were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Lastly, the issues with respect to TDIU and nonservice-connected pension prior to November 6, 2013, were remanded because they were inextricably intertwined with the claims pending on appeal.  

Subsequently, the Veteran was granted service connection for tinea cruris and poikiloderma de civatte claimed as skin rash and unspecified depressive disorder that had been claimed as anxiety neurosis, depression, PTSD and nervous condition as secondary to the service-connected disability of right shoulder dislocation, brachial plexus injury and degenerative joint disease (unspecified depressive disorder) in a January 2017 rating decision.  Moreover, in that same rating decision, the Veteran was also granted an earlier effective date for his nonservice-connected pension, and assigned an effective date based on the Veteran's original claim (the Board further notes that the Veteran's attorney did not express disagreement with this aspect of the January 2017 rating decision in his notice of disagreement).  Thus, those issues are no longer before the Board.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability does not present fibrous union, nonunion, or loss of head of the humerus.

2.  The Veteran's right shoulder disability does not present ankylosis or impairment of the clavicle or scapula.  

3.  The Veteran's shoulder exhibits pain with overhead activities and on movement. 

CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in June 2010 before the August 2010 rating decision provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include private treatment records and VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

VA has also provided the Veteran with several VA examinations in order to determine the severity of the Veteran's disability in July 2010 and October 2016.  Moreover, the Board finds that the opinion provided by the October 2016 VA examiner was adequate to adjudicate the Veteran's right shoulder claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it substantially complied with the new Correia instructions, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to the diagnosis and symptoms associated with the Veteran's disability, which was based on citations to the relevant evidence found in the claims file.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

The Board acknowledges in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 4.59 as requiring examinations to include certain range of motion testing of joints including active motion and passive motion, and upon weight bearing and non-weight bearing, whenever possible. In this case, this particular range of motion testing was not performed at the VA examinations.  However, under the circumstances of this particular appeal, this deficiency does not render the examination report inadequate because both of the Veteran's shoulders were tested, range of motion testing with weight bearing was conducted, and a cross-body adduction test which passively adducted his arm across the his body towards the contralateral shoulder was performed.  In addition, the Veteran's current disability rating is equal to the maximum schedular rating available for the minor shoulder based on range of motion.  Lastly, the Veteran's examination documented the criteria for which he would be eligible for a rating increase and the examination indicated that a higher rating is not warranted because the Veteran's disability did not exhibit evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  Thus, a remand for additional range of motion studies would serve no purpose other than unnecessarily delay the Veteran's appeal.  
Moreover, neither the Veteran nor his representative has argued that the October 2016 VA examiner's opinion is inadequate, or that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Increased Rating 

The Veteran seeks a higher rating for his service connected right shoulder disability throughout the pendency of the appeal. 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In addition, separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14 .

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Lastly, when there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased rating 

The Veteran currently seeks a rating in excess of 30 percent for his right shoulder disability.  The Veteran's disability is currently rated according to the provisions of Diagnostic Code 5202.  

The Veteran's rating is comprised of a 20 percent schedular evaluation and a 10 percent extraschedular evaluation in light of the functional difficulties and pain on use that the Veteran has reported.  See September 1998 Board Decision.  Thus, the Veteran is in receipt of a 30 percent rating.  

Diagnostic Code's 5200-5203 are applicable to a rating of the shoulder and distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69.  

In this case, the Veteran is left-hand dominant, so only the criteria referencing the minor extremity are applicable.  See October 2016 VA examination.  

For purposes of this decision, normal shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece): a 30 percent rating is assigned when the ankylosis is favorable with abduction to 60 degrees such that a person can reach his mouth and head; a 40 percent rating is assigned the arm when the ankylosis is considered to be intermediate that is between favorable and unfavorable; and a 50 percent rating is assigned when the ankylosis is considered to be unfavorable, such that abduction is limited to 25 degrees from the side.

Under Diagnostic Code 5201 for limitation of motion of the arm: a 20 percent rating is assigned when the range of motion is limited to shoulder level; a 30 percent rating is assigned when the maximum range of motion is limited to midway between side and shoulder level; and a 40 percent rating is assigned when range of motion of the arm is limited to 25 degrees from the side.

Under Diagnostic Code 5202 for other impairment of the humerus, when there is malunion of the humerus: a 20 percent rating is assigned with moderate deformity and a 30 percent rating is assigned with marked deformity.  A 20 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is also assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent rating is assigned when there is fibrous union of the arm; a 60 percent rating is assigned when there is nonunion of (false flail joint) the humerus in the arm; and an 80 percent rating is assigned when there is loss of head of (flail shoulder) the humerus in the arm.

Under Diagnostic Code 5203 for impairment of the clavicle or scapula: a 10 percent rating is assigned for malunion or for nonunion without loose movement; a 20 percent rating is assigned when there is nonunion with loose movement; and a 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.
The Board also notes that degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Initially, in considering the appropriate disability rating, the Board has taken into account the Veteran's lay statements regarding his disability.  The record reflects that the Veteran has reported that his right shoulder is in constant pain and he needs to take pain medication to manage his condition.  Moreover, the Veteran contends that the symptomatology related to his right shoulder disability warrants a rating increase.  See Statement in support of claim July 15, 2010.  While the Veteran is competent to report symptoms such as pain because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his right shoulder disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his right shoulder disability.  

Turning to the additional medical evidence at hand, the Veteran attended several VA examinations regarding the nature and severity of his disability during this time.  The Veteran attended examinations in July 2010 and October 2016.  At the July 2010 examination, the examiner reported that the Veteran stated that his shoulder was in constant pain and he refused to move his shoulder so no diagnostic testing was completing at this examination.  The examiner noted that they explained the importance of moving the right shoulder but the Veteran still refused and claimed that he was in severe pain.  See July 19, 2010 VA examination.  

Moving on to the October 2016 VA examination, the Veteran stated that he had constant pain and associated numbness.  The Veteran also stated that overhead activities exacerbate the condition and pain is elicited with motion.  The examiner reported that his flexion was 0 to 90 degrees, his abduction was 0 to 90 degrees, his external rotation was 0 to 45 degrees, and his internal rotation was 0 to 45 degrees.  Moreover, the examiner reported that the Veteran has guarding of all arm movements but there was no ankylosis of the shoulder.  Lastly, the examiner reported that there was no malunion of the humerus and there was no evidence of loss of head (flail shoulder), non-union (false flail shoulder), or fibrous union of the humerus.  See October 26, 2016 VA examination.   

In addition to the Veteran's lay statements and the VA examinations, the Board has examined the Veteran's medical history.  The Veteran's VA treatment records indicate that X-ray and MRI testing has revealed that the Veteran suffers from right shoulder degenerative joint disease.  See VA Progress note May 21, 2010.  The Board notes that while treatment records periodically document the Veteran's complaints and treatment for right shoulder problems, nothing in these treatment records show his right shoulder disability to be worse than what was reported at his VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In regards to Diagnostic Code 5202, the Veteran's examination did not show evidence of loss of head (flail shoulder), non-union (false flail shoulder), or fibrous union of the humerus.  See October 26, 2016 VA examination.  Thus, an increased rating according to this Diagnostic Code is not warranted.  

Moreover, after reviewing the record, the Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Specifically, the Board has applied Diagnostic Codes 5003, 5201, and 5203.  Accordingly, one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After examining these alternate Diagnostic Codes, the Board finds that the Veteran is not shown to have ankylosis and has not alleged having right shoulder ankylosis so a rating under Diagnostic Code 5200 is not warranted.  In addition, the Board notes that the Veteran is already being compensated at a higher rating than the maximum schedular ratings under Diagnostic Codes 5003, 5201 and 5203 so an increased rating under these codes is not applicable.  Moreover, the Veteran's symptoms involve pain and limitation of motion, so any additional rating under these Diagnostic Codes based on those symptoms and the functional impairments caused by those symptoms would involve impermissible pyramiding.  See Amberman, supra.  Thus, a separate or higher rating for a right shoulder disability is not warranted under Diagnostic Codes 5003, 5201, and 5203.  

In sum, after an examination of the record, the Board finds that the Veteran's condition has remained consistent throughout this appeal and a rating increase in excess of 30 percent is not warranted.  See Hart, supra.  In reaching this conclusion, the Board has considered the lay statements provided by the Veteran, his medical history, and the examinations conducted by VA personnel.  Accordingly, the Board finds the October 2016 examination to be the most probative piece of evidence regarding the Veteran's disability and places significant weight on this report.  Davidson supra.  Thus, the Board finds that the preponderance of the evidence is against granting the Veteran's claim for a rating in excess of 30 percent for a right shoulder disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.71a Diagnostic Codes 5003, 5200-5203.  

B.  Extraschedular consideration for the pendency of the appeal. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service connected disability with the established criteria shows that the rating criteria reasonably describe his disability levels and symptomatology.  In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for additional extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board acknowledges that the Veteran has already received extraschedular consideration for this disability and the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between these disabilities, and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for additional extraschedular consideration.

Lastly, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because although the Veteran does claim that he is unable to work due to this disability, the record does not show that his right shoulder disability acting alone or in conjunction with his other disabilities prevents gainful employment.


ORDER

Entitlement to a rating in excess of 30 percent for a service connected right shoulder disability, is denied. 



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Following the issuance of the supplemental statement of the case, additional evidence has been added to the record.  More specifically, in June 2017, the Veteran's representative submitted a doctor's opinion regarding the severity of the Veteran's recently service-connected unspecified depressive disorder.  This evidence is also pertinent to the Veteran's claim for TDIU and was submitted without a waiver of AOJ consideration.  Moreover, based on the language of the attorney's correspondence it is unclear if they wanted this evidence to be first considered by the RO or by the Board.  As such, the claim for TDIU must be returned to the RO for adjudication and issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37 (a), 20.1304(c).

As the TDIU claim is also inextricably intertwined with the issue of entitlement to an increased rating for the Veteran's recently service-connected unspecified depressive disorder, the TDIU claim should also not be readjudicated until the issue of entitlement to an increased rating has been adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from May 22, 2017 to the present.

2.  The RO should take any additional action as deemed necessary to address the claim for TDIU.

3.  After all development and any adjudication of the issue of entitlement to an increased rating for unspecified depressive disorder has been completed, the RO should readjudicate entitlement to TDIU after taking into account all of the Veteran's service-connected disabilities and all the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


